755 F.2d 705
UNITED STATES of America, Plaintiff-Appellant,v.Lyle Gerald JOHNS, et al., Defendants-Appellees.
No. 82-1080.
United States Court of Appeals,Ninth Circuit.
March 11, 1985.

1
Eugene R. Bracamonte, Asst. U.S. Atty., Tucson, Ariz., for plaintiff-appellant.


2
Anthony Fines, William Walker, Tucson, Ariz., for defendants-appellees.


3
Before ANDERSON and CANBY, Circuit Judges*.

ORDER

4
Pursuant to the decision and mandate of the Supreme Court of the United States in United States v. Johns, --- U.S. ----, 105 S.Ct. 881, 83 L.Ed.2d 890 (1985), reversing the decision of this court reported at 707 F.2d 1093 (1983), this case is remanded to the district court for further proceedings consistent with the decision of the Supreme Court.



*
 Judge Trask, who was the third member of the panel originally hearing this case, died shortly after our earlier decision was rendered